MAHONEY, Judge
(concurring):
I accept the rationale of the lead opinion as resolving this case within the framework of existing precedent on the exercise of court-martial jurisdiction.1 I also believe two other distinct reasons exist supporting the exercise of jurisdiction by court-martial. First, the accused failed to contest at trial the appropriateness of the exercise of military jurisdiction over the forgery and larceny offenses. Second, under the facts of this case, the accused would not have benefitted by the constitutional protections underlying the Supreme Court’s decision in O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969).
I. Failure to Contest Exercise of Court-Martial Jurisdiction.
At arraignment, the military judge raised the issue of the exercise of jurisdiction by the military court, and provided the defense the opportunity to contest the appropriateness of the court-martial forum. In regard to the larceny and forgery offenses under attack on this review, the following colloquy occurred:
MJ: With regard to the Specification of Charge II, it is alleged at least as occurring off base in Wichita Falls and represents a larceny by fraud which he is alleged to have attempted — or pretended to be Charles Sage in order to get some money from the Murphy Acceptance Corporation and the jurisdictional basis alleged is that he used a — used Sage’s military ID card. Do you have any issue as to the jurisdiction on that offense?
DC: No, your honor.
MJ: It appears to the court that all the allegation is that it occurred off-base with a civilian firm that the jurisdictional basis cited is sufficient to establish service connection over the specification and the charge.
* * * * * *
*821And the final charge and specification is the Forgery Charge and basically the service connection again is that it is alleged that he used another person’s military identification card. It would appear to the court that the jurisdictional basis is sufficient to establish jurisdiction over the specification of the charge. Do you have any issue on jurisdiction on that?
DC: No, your honor.
In short, the defense counsel declined to challenge factually, or as a matter of law, the appropriateness of the exercise of court-martial jurisdiction for those offenses. Based upon the jurisdictional allegations,2 the military judge found the exercise of court-martial jurisdiction was appropriate.
The parties before a court may not, of course, confer jurisdiction by consent, but they may agree to and be bound by facts necessary to confer jurisdiction. United States v. Garcia, 5 U.S.C.M.A. 88, 17 C.M.R. 88 (1954). Under O’Callahan, the question to be determined is not whether the court has jurisdiction over an offense cognizable by the Uniform Code of Military Justice, but rather whether it should exercise that jurisdiction. See, Mercer v. Dillon 19 U.S. C.M.A. 264, 41 C.M.R. 264, 265 (1970). Unquestionably, it may exercise that jurisdiction if the offense is not subject to prosecution in a civil court in the United States.3 When the offense is subject to such prosecution, the court-martial, may nevertheless, exercise its jurisdiction where the offense is “service-connected,” as that term has been defined in O’Callahan and its progeny. See, United States v. Trottier, 9 M.J. 337, 340-343 (C.M.A. 1980). Here, the defense acquiesced in the factual allegations and conclusions which clearly support “service-connection” and the exercise of jurisdiction. See, note 2, supra. Thus, I conclude that the trial court properly exercised jurisdiction over the larceny and forgery offenses, *822and that the accused should not be heard to complain for the first time on appeal.
Very seldom do we see a righteous protest at trial to the exercise of court-martial jurisdiction. Typically, the defense appears satisfied to stand trial in a court-martial, not contesting the exercise of jurisdiction, with full realization that a post-trial attack on the exercise of jurisdiction, if successful, will not likely result in a civilian prosecution in view of the passage of time and the likely change in location of the accused. I suggest that appellate courts ought not condone such tactics, and should refrain from considering issues not developed at trial. If there is a question as to the adequacy of the jurisdictional allegations, the proper forum to resolve it is the trial court. United States v. Alef, 3 M.J. 414, 419, notes 17-19 and accompanying text (C.M.A. 1977). Where the accused does not complain of the exercise of court-martial jurisdiction at trial, I believe we may, and ordinarily should, conclude that he decided it was not in his best interests to have some or all of the charges against him tried in the local civil courts.4 In such circumstances the result is neither a waiver of jurisdictional requisites, nor a stipulation of jurisdiction, but rather, a waiver of the grand jury and petit jury entitlements purportedly secured by O’Callahan v. Parker, supra 5
II. The Accused Would Not Have Benefit-ted by O’Callahan’s Protection in a Civil Court.
The stated purpose of the Supreme Court’s decision in O’Callahan, supra, was to extend to members of the armed forces the Constitutional rights to indictment by grand jury and trial by petit jury for non “service-connected” offenses subject to trial in United States civil courts.6 Pretermitting the underlying and ill-founded notion that courts-martial do not provide equivalent protection to an accused,7 there is no point in giving jurisdictional priority to a civil court wherein the accused would not be afforded the protections upon which O’Callahan was premised.8
It is generally accepted that the United States civil courts referred to in O’Callahan include both federal and state courts. But see, United States v. Borys, 18 U.S.C.M.A. 547, 40 C.M.R. 259 (1969), at 263-64 (Quinn, Chief Judge, dissenting). In this case, the only civil courts having jurisdiction over the accused’s forgery and larceny offenses are those created by the State of Texas, the situs of these transgressions.
Under the law of the State of Texas, the accused would be entitled to grand jury indictment only if the prosecution had elected to treat the offenses as felonies.9 Had a *823Texas prosecutor, as a matter of leniency to the accused, brought him to trial on nonfelony charges,10 upon which he was not entitled to indictment by grand jury, would he later be heard to complain that he was denied an indictment by grand jury? This rhetorical question goes to the essence of the complaint on this review. The convening authority agreed to treat the accused’s offenses as nonfelony by bringing him to trial before a special court-martial.11 At that trial the accused did not complain that such act of leniency denied him his right to grand jury indictment, or investigation pursuant to Article 32, Uniform Code of Military Justice. This is understandable, because the only way the accused would have obtained a grand jury indictment or its military equivalent would have been by exposure to sentencing in Texas court on considerably more serious charges or in a military forum authorizing far greater maximum punishment.12 Thus, I reject any notion that the accused was denied a constitutional right to indictment by grand jury. Under the circumstances presented here, he would not have been so entitled in a civil court.
I also find no basis for concluding that the accused was denied any right to trial by petit jury.13 At his trial by court-martial, the accused pled guilty, maintaining that he was in fact guilty, and acknowledged that by his plea he intentionally waived numerous constitutional and statutory rights, including his right to a trial of the facts.14 At a later point in the trial he also waived his right to sentencing by court members, and elected to be sentenced by the military judge alone.15 On the facts before us, including the accused’s guilty plea and waiver of court members, I find no basis for concluding that the accused was denied any right to a jury trial.
In conclusion, I concur with Senior Judge Arrowood’s finding that the off-base offenses were “service-connected.” I also believe that (1) regardless of “service-connection,” the failure to object at trial to the exercise of subject matter jurisdiction for offenses cognizable by the punitive articles of the UCMJ should normally preclude appellate attack on the factual allegations and conclusions supporting the exercise of court-martial jurisdiction, and (2) regardless of “service-connection,” where the accused would not have been afforded indictment or trial by jury in any civil court in the United States, exercise of court-martial jurisdiction is appropriate.

. The analysis in the lead opinion is reminiscent of Judge Darden’s comparison of United States v. Peak, 19 U.S.C.M.A. 19, 41 C.M.R. 19 (1969), with United States v. Williams, 18 U.S. C.M.A. 605, 40 C.M.R. 317 (1969), in United States v. Morisseau, 19 U.S.C.M.A. 17, 41 C.M.R. 17 (1969). However, I do not believe such analysis is necessary to resolve this case. See my concurring opinion in United States v. Coronado, 11 M.J. 522, 525-26, note 3 and accompanying text (A.F.C.M.R. 1981). While I am bound to apply the law announced by the Supreme Court, I echo the belief of former Chief Judge Quinn of the Court of Military Appeals, dissenting in United States v. Borys, 18 U.S.C.M.A. 547, 40 C.M.R. 259, 262 (1969): “The accumulated wisdom and literature of legislative and legal opinion are, I believe, opposed to the reasoning in O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969).”


. The jurisdictional allegations accompanied the charges as required by United States v. Alef, 3 M.J. 414 (C.M.A. 1977). The jurisdictional allegations for the forgery offense read as follows:
JURISDICTIONAL BASIS: The jurisdictional basis for the prosecution of this offense is that the accused was an active duty military member; that the accused signed another military member’s name on the forged document and the civilian business which accepted the forged document relied on a military identification card in accepting the document; that the accused used a military identification card of another to commit the offense; that the accused obtained the means of committing this offense (military identification card) by larceny of the card at Sheppard Air Force Base; that if genuine, the forged document would obligate another military member to a financial responsibility; that the offense occurred in an off-base business that is in close proximity to Sheppard Air Force Base and the offense could affect the community relationship with that business; and the conduct of the accused constituted a threat to the good order, discipline, and military effectiveness of the base. Although this offense could be subject to prosecution by civilian courts, the over all circumstances give the military community an overriding interest in prosecuting this offense.
The jurisdictional allegations for the larceny by false pretense offense read as follows:
JURISDICTIONAL BASIS: The jurisdictional basis for the prosecution of this offense is that the accused was present for duty on Sheppard Air Force Base when the offense occurred; that the accused used a military identification card of another to commit the offense; that the accused obtained the means of committing this offense (military identification card) by larceny of the card at Sheppard Air Force Base; that intent to commit this offense apparently formulated on Sheppard Air Force Base; that the victim, Murphy Acceptance Corporation is a business in close proximity to Sheppard Air Force Base and the offense could affect the community relationship with that business; and that the conduct of the accused constituted a threat to the good order, discipline, and military effectiveness of the base. Although this offense could be prosecuted by the civilian courts, the overall circumstances give the military community an overriding interest in prosecuting this offense.


. Contra, United States v. Carr, 5 M.J. 390 (C.M.A. 1978). In this summary disposition, the Court of Military Appeals apparently ruled (Cook, Judge, dissenting) that off-base drug abuse, not violative of the law of any civil jurisdiction, was not subject to military jurisdiction despite Article 2, U.C.M.J., 10 U.S.C. § 802, jurisdiction over the accused. I regard that decision as an aberration, not even suggested by O'Callahan, and overruled sub silentio by United States v. Trottier, 9 M.J. 337 (C.M.A. 1980).


. United States v. Garcia, 5 U.S.C.M.A. 88, 17 C.M.R. 88, 97 (1954). See, United States v. Prather, 18 U.S.C.M.A. 560, 40 C.M.R. 272 (1969) , at 273-74 (Quinn, Chief Judge, dissenting). See also, notes 10 and 11, infra. By assenting to the exercise of military jurisdiction over his off-base offenses, the accused averted the possibility of two prosecutions — one in the Texas courts for the off-base larceny and forgery, and one in a court-martial for the other larceny and the disobedience offense.


. See, note 8 and accompanying text, infra.


. See, e. g., United States v. Sharkey, 19 U.S.C. M.A. 26, 41 C.M.R. 26, 27 (1969), and Mercer v. Dillon, 19 U.S.C.M.A. 264, 41 C.M.R. 264, 265 (1970) .


. See, e. g., Quinn, Some Comparisons Between Courts-Martial and Civilian Practice, 15 U.C.L. A.L.Rev. 1240 (1968), and Moyer, Procedural Rights of the Military Accused: Advantages Overa Civilian Defendant, 22 Maine L.Rev. 105 (1970). Subsequent to the O’Callahan decision, the Supreme Court itself observed that the UCMJ provisions for pretrial investigation offered an accused more valuable rights than provided by the indictment process. Gosa v. Mayden, 413 U.S. 665, 681, 93 S.Ct. 2926, 2936, 37 L.Ed.2d 873 (1973).


. Ironically, if petitioner O’Callahan, a former sergeant in the United States Army, had been tried in the local civilian court at the time and location of his offenses, he would not have been entitled to indictment by grand jury or trial by petit jury. Section 83, Organic Act, An Act to Provide a Government for the Territory of Hawaii (Act of April 30, 1900, ch. 339, 31 Stat. 141).


. The states are not required to provide a grand jury indictment procedure. Hurtado v. California, 110 U.S. 516, 4 S.Ct. 111, 28 L.Ed. 232 (1884). By my recent count, less than half the states require grand jury indictment or presentment to precede the trial of non-capital offenses. Texas requires grand jury indictment *823preceding the trial of felonies, but misdemeanors may be prosecuted upon information filed by the county attorney or upon affidavit. Article 5, Section 17, Texas Constitution.


. Forgery is a Third Degree felony, Texas Penal Code, § 32.21(d), but the offense could have been charged as a “false statement to obtain property or credit,” which is a Class A misdemeanor. Texas Penal Code, § 32.32(a)(1).


. The accused offered to plead guilty in exchange for the convening authority’s promise to refer the case to a special court-martial, rather than a general court-martial.


. As a result of the pretrial agreement, note 10, supra, the maximum sentence was reduced from a Dishonorable Discharge, confinement at hard labor for 6 years, and total forfeitures, to a Bad Conduct Discharge, confinement at hard labor for 6 months, and forfeiture of two-thirds pay for six months.


. As to trial by jury, it has been cogently observed that “the composition of a court-martial is for a member of the armed forces more nearly a jury of his peers than is a civilian panel in a State where the member may be involuntarily stationed.” Mercer v. Dillon, supra, at 266.


. “How could it be argued that he has been subjected to an unfair trial on the issue of his guilt?” Mercer v. Dillon, supra, at 268.


. This election corresponds to that which would have been available to the accused in a misdemeanor prosecution in county court in Texas. Article 37.07(2)(b), Texas Code of Criminal Procedure. The accused here did not initially request trial by military judge alone, but, as a result of the court members’ inability to agree upon a sentence, the military judge declared a mistrial for sentencing. At a subsequent proceeding, referred to a different court-martial, the accused requested, and the military judge approved, sentencing by military judge alone. United States v. Norris, 43 C.M.R. 1000 (A.F.C.M.R. 1971), is distinguishable in view of the unusual bifurcation of the trial in this case.